The opinion of the court was delivered by
Trenchard, J.
On June 12th, 1912, Stephen Beardon was killed by accident arising out of and in the course of his employment by the Philadelphia and Beading Bailway Company. Lawrence Beardon, his fattier and administrator, pe*91iitioned the Court of Common Pleas of Middlesex county to compute the compensation to be paid under paragraph 12 of the Workmen’s Compensation act. Pamph. L. 1911, p. 139.
After hearing the evidence the judge found that the deceased employe had never married; that he died intestate leaving him surviving his father and mother, and two brothers and a sister; and that his father was actually dependent upon him. The judge then computed compensation on the basis of twenty-five per cent, of decedent’s wages for the number of weeks fixed by the statute and awarded judgment accordingly.
The railroad company, by this writ, brings that judgment here for review.
The first objection urged is that since the decedent left no widow the compensation should have been limited to $200. Not so. Under paragraph 12 of the Workmen’s Compensation act (Pamph. L. 1911, p. 139), where decedent leaves no widow, hut does leave a father who was actually dependent upon him, compensation should be computed on the basis of twenty-five per cent, of hip wages for the number of weeks fixed by the statute with due regard to the maximum and minimum amounts also fixed by the statute, Blanz v. Erie Railroad Co., 55 Vroom 35; affirmed in Court of Errors and Appeals, post p. 371; Quinlan v. Barber Asphalt Paving Co., 55 Vroom 510; McFarland v. Central Railroad Co., Id. 435; Tischman v. Central Railroad Co., Id. 527.
The next objection is that the evidence did not justify the finding of the trial judge that the father was an actual dependent of the decedent at the time of his death. We think it did. The undisputed testimony was that prior to and up to tiie time of his death the decedent gave his earnings to his father, and that the father had no other income or means of support.
Tiie judgment below will be affirmed, with costs.